DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments of claims 2 and 3 are acknowledged by the Examiner.
Applicant’s cancelation of claims 1 and 4 is acknowledged by the Examiner.
	Applicant’s amendment of claims 2 and 3 have overcome the previous objections to the claims with respect to the recitation of “the body”. As such the objection is withdrawn.
	Applicant’s amendment to claims 2 and 3 to include configured to/for language has overcome the rejection under 35 U.S.C. 101. As such the rejection is withdrawn.
Response to Arguments
Applicant’s arguments, see remarks page [0002-0003], filed 08/18/2021, with respect to with respect to the 35 U.S.C. 112(b) rejections due to structures being defined by areas of the human body have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(b) of claims 2-3 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 2-3 have been considered but are moot because the new ground of rejection does not rely on the primary reference of Mitsuno et al. (US 2011/0314591 A1) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 08/18/2021 with respect to Manabe have been fully considered but they are not persuasive.  

With respect to Applicant’s argument that Manabe is not invented for correcting high arched foot and knee varus. Both of these assertions are drawn to the intended use of the claimed invention, and Manabe does in fact disclose the configuration as will be explained in the rejection of claim 3 below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al. (US 2007/0049857 A1) (hereinafter Quinn) in view of Manabe (JP 10-211225 A).
In regards to claim 2, Quinn discloses A high-arched foot orthosis (10; see [0026]; see figure 2; 10 being a device applied to a user’s foot and ankle, is capable of being applied to a user with high arches, and in doing so would function as a high arched foot orthosis; further since 10 is seen to comprise a similar strapping arrangement to Applicant’s own claimed invention, 10 is construed to be a high-arched foot orthosis) comprising: 
a body (11; see [0026]; see figure 4), having 
a wearing space (interior of 11) formed inside the body (11; see figure 2 that 11 forms a wearing space for the user’s foot); 
a foot portion (portion of 11 which encircles the user’s foot; see figures 1 and 2) having 
a sole (14; see [0026]; see figure 4; 14 defines the bottom surface of the foot portion of therefore is construed to be a “sole”) located on a bottom of the foot portion (portion of 11 which encircles the user’s foot; see figure 4);
an instep (16; see [0026]; see figure 4; 16 is located at a position that covers a top of a user’s foot (see figure 2) and thus covers the user’s instep and is therefore construed to be an “instep”) located on a top of the foot portion (see figure 4); 
an arch (12; see [0026]; see figures 1-4; the side of the portion of 11 which encircles the user’s foot that is located on a medial side (such as the side as seen in figure 2) covers the user’s arch and is therefore construed to be an “arch”) located on one of two horizontal sides of the foot portion (portion of 11 which encircles the user’s foot; see [0026] that 12 is a right side and is thus positioned on one of the two horizontal sides of 11), and connected to the sole (14) and the instep (16; see figure 4 that 12 is connected to both 14 and 16); and 
a lateral side (13; see [0026]; see figures 1-4) located on the other one of the two horizontal sides of the foot portion (portion of 11 which encircles the user’s foot; see [0026] that 13 is a left side and is thus positioned on the other one of the two horizontal sides of 11), and connected to the sole (14) and the instep (16; see figure 4 that 13 is connected to both 14 and 16); 
an ankle portion (upper portion of 11 which encircles the user’s ankle; see [0026]; see figures 1 and 2) connected to the foot portion (the portion of 11 which encircles the user’s foot is directly connected to the portion of 11 which encircles the user’s ankle; see figures 1 and 2); 
a shank portion (upper 18; see [0026]; see figures 2-4; upper 18 connected to the uppermost section of 11 as shown in figure 4 is interpreted as being a shank portion because uppermost 18 is located at a position which is expected to be above the user’s ankle and thus contact a user’s shin/calf during use) connected to the ankle portion (upper portion of 11; see figure 4); 
a substrate (material which makes up 11; see [0026]) surrounding the wearing space (since 11 defines the wearing space, the material of 11 surrounds the wearing space) and extending from the foot portion (portion of 11 which encircles the user’s foot) to the shank portion (uppermost 18) through the ankle portion (portion of 11 which encircles the user’s ankle; see figure 4 that the material of 11 extends from the portion of 11 which encircles the user’s foot, to the uppermost 18); and 
an elastomer (27; see [0027]; see figures 4 and 5; see [0030] in reference to 27 being formed of an elastic material) being a single strip (see [0027] in reference to 27 being a single strip; see figure 6), disposed adjacent to the substrate (material of 11; see figure 4), surrounding the wearing space (see figures 1 and 2 that 27 surrounds the user’s foot and therefore the wearing space defined by 11), having an end (27a; see [0027]) located on the instep (16) of the foot portion (portion of 11 which encircles the user’s foot; see figure 2 that 27a is located at a location which corresponds to 16) and configured for placement at a cuneiform bone of a wearer (see figure 1 that 27a is placed at a location expected to correspond to a user’s cuneiform bone), extending from the end through the arch (12) and the sole (14) in order (see figure 2 that 27 extends from a portion on the instep, to a user’s arch and under the user’s foot in order), configured for wrapping over a cuboid bone of the wearer (see figure 2 that 27 extends from under the user’s foot to a location expected to correspond to a user’s cuboid bone), extending through the ankle portion (portion of 11 which encircles the user’s ankle) inwardly and upwardly toward the shank portion (uppermost 18), and configured for wrapping over a talus bone of the wearer (see figure 2 that 27 extends from under the user’s foot to a location expected to correspond to a user’s talus bone); 
wherein the elastomer (27) of the body (11) surrounds and fetters the shank portion (uppermost 18) of the body (11; see figure 2).

    PNG
    media_image1.png
    528
    677
    media_image1.png
    Greyscale

Quinn does not disclose two bodies, or the arch…facing the other one of the two bodies. 
However, Manabe teaches an analogous foot orthosis (device as seen in Figure 2; see [0003] in reference to the band winding around the foot within the stocking portion; since stocking of the device is applied to and wraps around the user’s foot (see description of Figure 1a), and that elastic band applied to the user’s foot, thus creating some form of rotation, the device as seen in figure 2 is construed to be a foot orthosis) comprising:
two bodies (as indicated by A and B in annotated figure 1 below; A and B together form a unitary stocking structure designed for a user to wear (see [0003-0005]; and see the brief description of figure 1), each one of the two bodies (A and B) having; 
comprising an arch (see annotated figure 1 below); the arch facing the other one of the two bodies (see annotated figure 1 below that each arch being positioned on the medial side of the foot, inherently faces the other one of the two bodies).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the foot orthosis as disclosed by Quinn by including a second body as taught by Manabe in order to have provided an improved foot orthosis that would provide the benefit of applying the therapeutic effects of Quinn to both of the user’s legs, and because a mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 VI B).

    PNG
    media_image2.png
    332
    221
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    357
    272
    media_image3.png
    Greyscale

In regards to claim 3, Quinn discloses A high-arched foot orthosis (10; see [0026]; see figure 2; 10 being a device applied to a user’s foot and ankle, is capable of being applied to a user with high arches, and in doing so would function as a high arched foot orthosis; further since 10 is seen to comprise a similar strapping arrangement to Applicant’s own claimed invention, 10 is construed to be a high-arched foot orthosis) comprising: 
a body (11; see [0026]; see figure 4), having 
a wearing space (interior of 11) formed inside the body (11; see figure 2 that 11 forms a wearing space for the user’s foot); 
a foot portion (portion of 11 which encircles the user’s foot; see figures 1 and 2) having 
a sole (14; see [0026]; see figure 4; 14 defines the bottom surface of the foot portion of therefore is construed to be a “sole”) located on a bottom of the foot portion (portion of 11 which encircles the user’s foot; see figure 4);
an instep (16; see [0026]; see figure 4; 16 is located at a position that covers a top of a user’s foot (see figure 2) and thus covers the user’s instep and is therefore construed to be an “instep”) located on a top of the foot portion (see figure 4); 
an arch (12; see [0026]; see figures 1-4; the side of the portion of 11 which encircles the user’s foot that is located on a medial side (such as the side as seen in figure 2) covers the user’s arch and is therefore construed to be an “arch”) located on one of two horizontal sides of the foot portion (portion of 11 which encircles the user’s foot; see [0026] that 12 is a right side and is thus positioned on one of the two horizontal sides of 11), and connected to the sole (14) and the instep (16; see figure 4 that 12 is connected to both 14 and 16); and 
a lateral side (13; see [0026]; see figures 1-4) located on the other one of the two horizontal sides of the foot portion (portion of 11 which encircles the user’s foot; see [0026] that 13 is a left side and is thus positioned on the other one of the two horizontal sides of 11), and connected to the sole (14) and the instep (16; see figure 4 that 13 is connected to both 14 and 16); 
an ankle portion (upper portion of 11 which encircles the user’s ankle; see [0026]; see figures 1 and 2) connected to the foot portion (the portion of 11 which encircles the user’s foot is directly connected to the portion of 11 which encircles the user’s ankle; see figures 1 and 2); 
a shank portion (upper 18; see [0026]; see figures 2-4; upper 18 connected to the uppermost section of 11 as shown in figure 4 is interpreted as being a shank portion because uppermost 18 is located at a position which is expected to be above the user’s ankle and thus contact a user’s shin/calf during use) connected to the ankle portion (upper portion of 11; see figure 4); 
a substrate (material which makes up 11; see [0026]) surrounding the wearing space (since 11 defines the wearing space, the material of 11 surrounds the wearing space) and extending from the foot portion (portion of 11 which encircles the user’s foot) to the shank portion (uppermost 18) through the ankle portion (portion of 11 which encircles the user’s ankle; see figure 4 that the material of 11 extends from the portion of 11 which encircles the user’s foot, to the uppermost 18); and
an elastomer (27; see [0027]; see figures 4 and 5; see [0030] in reference to 27 being formed of an elastic material) being a single strip (see [0027] in reference to 27 being a single strip; see figure 6), disposed adjacent to the substrate (material of 11; see figure 4), surrounding the wearing space (see figures 1 and 2 that 27 surrounds the user’s foot and therefore the wearing space defined by 11), having an end (27a; see [0027]) located on the instep (16) of the foot portion (portion of 11 which encircles the user’s foot; see figure 2 that 27a is located at a location which corresponds to 16) and configured for placement at a cuneiform bone of a wearer (see figure 1 that 27a is placed at a location expected to correspond to a user’s cuneiform bone), extending from the end through the arch (12) and the sole (14) in order (see figure 2 that 27 extends from a portion on the instep, to a user’s arch and under the user’s foot in order), configured for wrapping over a cuboid bone of the wearer (see figure 2 that 27 extends from under the user’s foot to a location expected to correspond to a user’s cuboid bone), extending through the ankle portion (portion of 11 which encircles the user’s ankle) inwardly and upwardly toward the shank portion (uppermost 18), and configured for wrapping over a talus bone of the wearer (see figure 2 that 27 extends from under the user’s foot to a location expected to correspond to a user’s talus bone).
Quinn does not disclose two bodies, or the arch…facing the other one of the two bodies wherein each one of the two bodies has
a knee portion connected to the shank portion; and 
a thigh portion connected to the knee portion; 
wherein the elastomer of each one of the two bodies extends to the thigh portion through a rear side of the shank portion, obliquely extends in combination with upward and outward turns through an outer side of the knee portion, is configured for wrapping over a fibula head and an outer side of a knee joint of the wearer, extends toward a front side of the thigh portion, and surrounds and fetters the thigh portion. 

two bodies (as indicated by A and B in annotated figure 1 below; A and B together form a unitary stocking structure designed for a user to wear (see [0003-0005]; and see the brief description of figure 1), each one of the two bodies (A and B) having; 
a foot portion (as indicated by C in annotated Figure 1 below; see also the brief description of Figure 1 in reference to the stocking being one extending from the user’s foot with a hole over the patella, thus the black or shaded portion as seen in figure 1 is construed to be the material of the stocking, thus completely covering and forming a “foot portion”) comprising an arch (see annotated figure 1 below); the arch facing the other one of the two bodies (see annotated figure 1 below that each arch being positioned on the medial side of the foot, inherently faces the other one of the two bodies),
wherein each one of the two bodies (A and B) has,
	a knee portion (as indicated by F in annotated Figure 1 below) connected to the shank portion (E; see figure 1); and 
	a thigh portion (as indicated by G in annotated Figure 1 below) connected to the knee portion (F; see figure 1);
wherein the elastomer (elastic band) of each one of the two bodies (A and B) extends to the thigh portion (G) through a rear side of the shank portion (C; see Figure 2 that the elastic band is wrapped around the user’s shank and when extending to the user’s thigh portion, the , obliquely extends in combination with upward and outward turns through an outer side of the knee portion (F; see annotated Figure 2 below), is configured for wrapping over a fibula head (see annotated figure 2 below) and an outer side of a knee joint of the wearer, extends toward a front side of the thigh portion (G; see figure 2 that the elastic band turns through an outer side of the knee portion and re-emerges at the front side of the thigh portion), and surrounds and fetters the thigh portion (see Figure 2 that the elastic band surrounds the user’s thigh portion, further see [0003-0005] in reference to the band providing a rotating force, thus inhibiting the thigh’s ability to move in an opposing direction, this is construed to be fettering; see also the brief description of figure 2 which states the elastic band is wrapped around the thigh, this is construed to be surrounding) for the purpose of erecting the knee and increasing the load on the lateral knee joint surface thereby treating, preventing, and improving gait of knee osteoarthritis (see [0007]).

    PNG
    media_image2.png
    332
    221
    media_image2.png
    Greyscale

    PNG
    media_image4.png
    239
    237
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    235
    321
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    406
    465
    media_image6.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the foot orthosis as disclosed by Quinn, by including a second body, knee and thigh portions attached to the shank portion and the configuration/wrapping of the elastomer as taught Manabe in order to have provided an improved foot orthosis that would provide the benefit of applying the therapeutic effects of . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wagner (US 2018/0200572 A1) discloses a strapping device (11; see [0076]; see every figure) comprising leg/foot straps (21/22; see [0076]) which can be arranged in a multitude of configurations (see figures 5a-5u) which show spiral wrappings of the leg straps up the user’s body in similar configurations to that of applicant’s disclosure.
Cho (US 2012/0100778 A1) discloses an analogous device (100; see Figure 3) comprising two bodies (left and right sides of the device); an analogous elastomer (102a and 102b; see [0040]), wherein the elastomer extends in a similar fashion to applicant’s claimed invention (see figures 3-5).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DANIEL A MILLER/Examiner, Art Unit 3786 

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786